     Case 1:19-cv-24902-CMA Document 3 Entered on FLSD Docket 11/26/2019 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                        JOAN J. VEGA
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                            Civil Action No. 19-cv-24902-CMA
                                                                        )
     YA GUAN USA LLC, a Florida limited liability                       )
    company d/b/a Ichimi, and FENGCHAO HOU,                             )
                    individually,                                       )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) YA GUAN USA LLC
                                           REGISTERED AGENT:
                                           HONGWEI SHANG
                                           7350 SW 89TH ST
                                           SUITE 100
                                           MIAMI, FL 33156


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Harris Nizel, Esq.
                                           Nizel Law, P.A.
                                           4700 Sheridan St., Suite J
                                           Hollywood, FL 33021
                                           Tel: 954.653.8300
                                           E-mail: Harris@Nizel.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             11/26/2019
                                                                                          Signature of Clerk or Deputy Clerk



                                                                                                           s/ Ketly Pierre
     Case 1:19-cv-24902-CMA Document 3 Entered on FLSD Docket 11/26/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                        JOAN J. VEGA
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                            Civil Action No. 19-cv-24902-CMA
                                                                        )
     YA GUAN USA LLC, a Florida limited liability                       )
    company d/b/a Ichimi, and FENGCHAO HOU,                             )
                    individually,                                       )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FENGCHAO HOU
                                           125 NE 32ND ST APT 2410
                                           MIAMI, FL 33137-4375




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Harris Nizel, Esq.
                                           Nizel Law, P.A.
                                           4700 Sheridan St., Suite J
                                           Hollywood, FL 33021
                                           Tel: 954.653.8300
                                           E-mail: Harris@Nizel.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             11/26/2019
                                                                                          Signature of Clerk or Deputy Clerk



                                                                                                          s/ Ketly Pierre
